Barrows, J.,
concurred in the result, stating his reasons as follows: —
I concur in the result reached in this opinion, because the case finds that the necessity for supplies to the family apparently arose from the absence of the father under his enlistment, and, but for such absence, the family would not probably have required aid.
Against such necessities I hold that the town where the volunteer resided is bound to protect his family by the Act of 1861. Milford v. Orono, post., 529.
*528But I understand this opinion to go further and maintain that no soldier can be' made a pauper by reason of any aid furnished to his family by the town of which he was a resident at the time of his enlistment.
Shiftlessness, idleness, vice or dissipation, or even long sickness of many of its members, may bring a family into distress so that they would stand in urgent need of relief, and be entitled to it under the pauper laws, in spite of the best efforts of the head of the family, even when at home and diligently employed in his ordinary vocation. Against distress thus produced I do not suppose it was the intention of the Act of 1861 to relieve. Such a construction would give to the family of the soldier unlimited command of the town purse, without regard to the manner in which they malte use of its bounty, and without the danger of forfeiting position by idleness, recklessness or extravagance.
It seems to me that the true question for Court and jury to determine in case of such claims, is — was the need the result of the father’s absence in his country’s service, or did it originate in causes which would have probably produced the same distress áiid need of relief if the man had never enlisted ?
Since 1861, the Legislature have indicated by more specific enactments the amount of aid which towns ought to furnish to the families of soldiers by way of additional compensation for their services. It is plain that pauper disabilities should never be incurred by reason of aid furnished and received to that amount.
When it exceeds that and arise from some other cause besides the father’s absence, I am unable to perceive why one town should be called upon to support another’s poor.
Kent, J., dissented.